Exhibit 10.10


TRANSITION AND RELEASE AGREEMENT
This Transition and Release Agreement (this “Agreement”), by and between CDK
Global, Inc., a Delaware corporation (the “Company”), and Brian P. MacDonald
(the “Executive”), is offered to the Executive as of November 5, 2018. The
Executive shall have the opportunity to review and accept the terms of this
Agreement as set forth in Section 4 below, which describes the terms on which
this Agreement shall become effective.
RECITALS
A.The Executive is employed by the Company and is a party to an employment
agreement with the Company dated December 11, 2015 (the “Employment Agreement”).
B.The Executive serves the Company as its Chief Executive Officer and is a
member of the Company’s Board of Directors (the “Board”).
C.On the date on which the Company files its quarterly report on Form 10-Q for
the period ended September 30, 2018 (the date of such filing, the “Transition
Date”), the Executive shall resign from the Board and as Chief Executive Officer
of the Company and shall cease to be a member of the Board and an executive
officer of the Company.
D.The Executive’s employment with the Company is scheduled to terminate
effective as of June 30, 2019, and the Executive has agreed to assist in the
smooth transition of the Executive’s functions as reasonably directed by the
Board, including the transition of the Executive’s functions as Chief Executive
Officer to the Company’s newly appointed Chief Executive Officer.
E.In connection with the foregoing, the Executive and the Company desire to
enter into a mutually satisfactory arrangement concerning, among other things,
the terms of the Executive’s separation from service with the Company, the terms
of the Executive’s service during a transition period, and other matters related
thereto.
F.This Agreement contains a general release of claims that the Executive may
have against the Company and its affiliates, and by delivery hereof, the
Executive is hereby notified and acknowledges his understanding that the
Executive’s execution of this Agreement and a subsequent general release of
claims as of the Termination Date is required for the Executive to receive any
of the payments and benefits set forth herein.
G.The parties intend for this Agreement to supersede all prior agreements that
the Executive has with the Company relating to the subject matter hereof,
including, without limitation, the Employment Agreement.
H.Capitalized terms that are used, but not defined, herein shall have the
meanings given to them in the Employment Agreement.







--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
Section 1.Employment Status; Continuing Obligations.
(a)    General.
(i)    Transition to Non-Executive Role. The Company and the Executive hereby
agree that, on the Transition Date, the Executive shall cease to be the Chief
Executive Officer of the Company and shall cease to be an executive officer of
the Company and a member of the Board. The Executive agrees to promptly execute
such documents as the Company, in its sole discretion, shall reasonably deem
necessary to effect such terminations.
(ii)    Date of Termination. The Executive hereby acknowledges and agrees that
his separation from service from the Company and from any other position he
holds as an officer, director, committee member, or other service provider of
the Company and its subsidiaries will become effective as of the close of
business on June 30, 2019 (the “Anticipated Date of Termination”); provided,
that such separation from service may occur earlier only upon the Executive’s
death, a termination due to his Disability, the Executive’s voluntary
resignation, or a termination by the Company for Cause (in any case, an “Early
Termination,” and the Executive’s ultimate date of such separation from service,
the “Termination Date”). For the avoidance of doubt, the Termination Date shall
be the Executive’s “Date of Termination” as such term is used in the Employment
Agreement.
(iii)    Status with the Company Post-Termination. The Executive shall not
represent himself after the Termination Date as being an employee, officer,
director, agent, or representative of the Company or any of its subsidiaries for
any purpose. The Termination Date shall be the termination date of the
Executive’s employment for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Company, except as
otherwise provided herein.
(iv)    Terms of Continued Employment Following the Effective Date. The terms
and conditions set forth herein (including those provisions of the Employment
Agreement that are incorporated herein by reference and made a part hereof)
shall exclusively govern the Executive’s continued employment with the Company
from and after the Effective Date (as defined below). The Executive acknowledges
and agrees that following the date hereof the Executive shall not assert, or
attempt to terminate his employment for, Good Reason.
(b)    Duties. During the period commencing on the Transition Date and ending on
the Termination Date (the “Transition Period”), the Executive shall be employed
as a non-executive employee of the Company, shall act in good faith to provide
services as are reasonably requested by the Board or the Company’s Chief
Executive Officer, and shall assist in the orderly


-2-

--------------------------------------------------------------------------------




transition of the Executive’s duties and responsibilities, including, but not
limited to, assisting with customer, partner, and other transition activities
and participation in, and support in connection with, litigation or
investigations on an as-needed basis. During the Transition Period, the
Executive agrees to observe and comply with all applicable Company rules and
policies as adopted from time to time by the Company, including, without
limitation, any claw-back policies, policies relating to the hedging or pledging
of Company stock owned by the Executive or his immediate family members, and
insider trading policies.
(c)    Transition Period Compensation and Benefits.
(i)    Base Salary and Benefits. From the Effective Date and continuing through
the Transition Period, the Executive will continue to receive his current Annual
Base Salary (at the rate of nine hundred thirty thousand dollars ($930,000) per
annum), to be eligible to participate in the health insurance and other benefit
plans of the Company in which he is currently eligible to participate, and to
receive the perquisites and other personal benefits currently provided to him,
subject in all cases to the discretion of the Company to amend or terminate any
or all of such plans or arrangements at any time and from time to time in
accordance with the terms thereof.
(ii)    Other Compensation. In addition, the Executive shall, subject to his
satisfaction of the Preconditions (as defined below), be entitled to receive the
following compensation, subject to his continued employment with the Company
through the earlier of the Anticipated Date of Termination and the applicable
payment date:
(A)    The Executive shall be entitled to an Annual Bonus for the fiscal year of
the Company ending June 30, 2019, which will be prorated to reflect the portion
of such fiscal year during which the Executive served as Chief Executive Officer
of the Company (i.e., the period from July 1, 2018, through the Transition
Date). Such Annual Bonus (the “Prorated FY19 Bonus”) will be determined by the
Company consistent with past practice based solely on the actual level of
achievement of the applicable performance goals for such year (provided that any
individual qualitative performance criteria thereunder (if applicable) shall be
deemed satisfied at 100% of target) and will be payable if and when annual
bonuses for such year are paid to other senior executives of the Company.
(B)    The Executive will continue vesting in his Co-Invest RSUs in accordance
with the vesting schedule and other terms and conditions set forth in the award
agreement governing such RSUs.
(C)    The Executive will continue to vest in the “fiscal 2017” PSUs granted to
him on September 8, 2016, which were granted with a target of 102,127 PSUs and
which are eligible to vest based on the actual achievement of the applicable
performance goals through the end of the performance period July 1, 2016 – June
30, 2019. For the sake of clarity, any such PSUs that vest based on performance
as of June 30, 2019, will not be forfeited as a result of the Executive’s
termination of employment that occurs on June 30, 2019.


-3-

--------------------------------------------------------------------------------




(iii)    No Other Compensation During Transition Period. The Executive
acknowledges and agrees that, except as set forth in this Section 1(c) and
except for the separation payments and benefits described in Section 2 below, he
shall not be entitled to receive any other compensation or benefits from the
Company in respect of his services to the Company following the Effective Date.
(d)    Restrictive Covenants. The Executive hereby acknowledges and agrees to
comply with the covenants set forth in Sections 6 and 7 of the Employment
Agreement, which shall continue to apply to him in accordance with their terms
and shall survive any termination of employment. Sections 6, 7, and 8 of the
Employment Agreement are incorporated herein by reference and made a part
hereof.
(e)    Post-Employment Cooperation. The Executive hereby acknowledges and agrees
to comply with his post-employment covenants to cooperate with the Company and
to assist the Company and its affiliates with certain matters relating to the
Executive’s employment with the Company as set forth in Section 10 of the
Employment Agreement, which covenants are incorporated herein by reference and
made a part hereof.
Section 2.    Payments and Benefits Upon Termination of Employment.
(a)    Accrued Benefits. Notwithstanding anything herein to the contrary, the
Executive shall receive the following accrued benefits as soon as reasonably
practicable following the Termination Date: (i) any Annual Base Salary earned
for periods worked, but unpaid, through the Termination Date, payable on the
next regular payroll date of the Company following the Termination Date (or such
earlier date if required by applicable law), (ii) reimbursement for all
unreimbursed business expenses properly incurred by the Executive in accordance
with Company policy prior to the Termination Date and timely submitted for
reimbursement in accordance with the Company’s business expense reimbursement
policy, and (iii) all benefits accrued and vested up to the Termination Date
under all other employee benefit plans of the Company in which the Executive
participates (except for any plan that provides for severance, separation pay,
or termination benefits) in accordance with the terms of such plans
(collectively, the “Accrued Benefits”). The Executive agrees that, pursuant to
the Company’s vacation policy, executives do not accrue days or carry a balance
of unused vacation time. Accordingly, as of the Termination Date, the Executive
shall have no accrued and unused vacation days or other paid time off, and
Accrued Benefits shall not include any payment therefor.
(b)    Separation Payments and Benefits. In consideration for and subject to
(i) the Executive’s timely execution and non-revocation of this Agreement,
including the general release and waiver of claims set forth herein, (ii) with
respect to payments required to be made on or after the Termination Date, the
Executive’s (or the Executive’s estate) timely execution and non-revocation of a
second general release of claims in the form attached hereto as Exhibit A
covering all claims arising through the Termination Date (the “Second Release”),
on or within thirty (30) days following the Termination Date (the “Release
Condition”), (iii) except as set forth in Section 2(f) below, the Executive’s
continued employment with the Company through the Anticipated Date of
Termination, and (iv) the Executive’s continued compliance with the covenants
contained in Sections 6 and 7 of the Employment Agreement, which are
incorporated herein by reference and


-4-

--------------------------------------------------------------------------------




made a part hereof (collectively, the “Preconditions”), the Company will pay or
provide the Executive the following separation payments and benefits
(collectively, the “Severance Benefits”):
(i)    Cash Severance. The Executive will receive a cash severance benefit equal
to two (2) times the sum of (x) the Annual Base Salary and (y) the Executive’s
two-year historical average Annual Bonus from the Company, such cash severance
benefit to be paid in substantially equal installments in accordance with the
Company’s regular payroll practices during the twenty-four (24) month period
commencing on the Termination Date (the “Severance Period”). The gross, pre-tax
amount of the cash severance described in this paragraph (i) equals $4,510,500.
(ii)    Continued Health Insurance Subsidy. Subject to the Executive’s timely
election and continuation of coverage under the Company’s health insurance
benefit plans pursuant to the statutory scheme commonly known as “COBRA,” the
Executive will receive a monthly cash payment during his period of COBRA
continuation coverage in an amount equal to the portion of the Executive’s cost
of COBRA premiums that is in excess of the active-employee cost of the same
level of insurance coverage; provided, that the Company’s obligation to provide
such cash payments will terminate if the Executive becomes eligible for health
insurance coverage under another employer’s plans or if the Severance Period
terminates early due to the Executive’s noncompliance with his obligations
hereunder.
(iii)    Legal Fees. The Company will reimburse the Executive for the
reasonable, documented legal fees incurred by him in connection with the
negotiation, drafting, and execution of this Agreement (including exhibits),
which reimbursement shall not exceed twenty thousand dollars ($20,000), provided
that the Executive promptly submits for reimbursement, within thirty (30) days
following the Company’s receipt of such submission.
(c)    Payment Schedule. Any Severance Benefits that would otherwise become due,
pursuant to the payment schedule described above, prior to the Second Release
Effective Date (as defined in the Second Release) shall be held back by the
Company and paid or provided to the Executive, without interest, as soon as
practicable following, and subject to the occurrence of, the Second Release
Effective Date, but in all events subject to Section 11(b) of the Employment
Agreement, which is incorporated herein by reference and made a part hereof.
(d)    No Further Payments or Benefits. The Executive hereby acknowledges and
agrees that the payments provided pursuant to this Agreement are in full
discharge of any and all liabilities and obligations of the Company to him,
monetarily or with respect to employee benefits or otherwise, including, but not
limited to, any and all obligations arising under any written or oral employment
agreement, policy, plan, or procedure of the Company (including, without
limitation, the Company’s Amended and Restated Corporate Officer Severance Plan
or any other severance plan of the Company) or any actual or purported
understanding or arrangement between the Executive and the Company (or anyone
purporting to act on the Company’s behalf). For the avoidance of doubt, except
as set forth herein, all equity awards held by the Executive (including the
“fiscal 2018” PSUs granted to the Executive on September 8, 2016, which were
granted with


-5-

--------------------------------------------------------------------------------




a target of 59,574 PSUs) that remain unvested as of the Termination Date, will
be forfeited as of the Termination Date (except as otherwise set forth in the
applicable award agreement if the Termination Date occurs due to an Early
Termination on account of the Executive’s death or Disability). For the further
avoidance of doubt, any payments to which the Executive is entitled in
connection with his employment termination are set forth herein, and the
Executive shall not be entitled to any payments or benefits pursuant to
Section 5(b) of the Employment Agreement.
(e)    Executive’s Breach of Post-Employment Obligations. If the Executive
breaches any of the covenants contained in Sections 6 and 7 of the Employment
Agreement, the Severance Period shall terminate, and all subsequently scheduled
payments shall cease.
(f)    Early Termination. Notwithstanding anything herein to the contrary, in
the event of an Early Termination by the Company for Cause or by the Executive
for any reason, the Executive shall not be entitled to any further payments or
benefits from the Company, including, without limitation, any future payments of
Annual Base Salary and the Severance Benefits, other than the Accrued Benefits,
and upon any such Early Termination, the Executive’s rights with respect to the
equity awards then held by him that remain unvested as of the Termination Date
shall be governed exclusively by the applicable award agreement and the
Company’s 2014 Omnibus Award Plan (and not this Agreement). Upon an Early
Termination due to the Executive’s death or Disability, the Executive shall,
subject to his satisfaction of the Preconditions (other than the requirement
that the Executive remain employed with the Company through the Anticipated Date
of Termination), remain entitled to receive the Severance Benefits and the
Prorated FY19 Bonus, and the Executive’s rights with respect to the equity
awards then held by him that remain unvested as of the Termination Date shall be
governed exclusively by the applicable award agreement and the Company’s 2014
Omnibus Award Plan (and not this Agreement). For purposes of this Agreement,
“Cause” shall mean (A) the Executive’s substantial and repeated failure to
perform duties under this Agreement as reasonably directed by the Board (not as
a consequence of Disability) after written notice thereof and failure to cure
within ten (10) days; (B) the Executive’s misappropriation or fraud with regard
to the Company or its Affiliates or their respective assets; (C) conviction of,
or the pleading of guilty or nolo contendere to, a felony, or any other crime
involving either fraud or a breach of the Executive’s duty of loyalty with
respect to the Company or any Affiliates thereof, or any of its customers or
suppliers that results in material injury to the Company or any of its
Affiliates; (D) the Executive’s willful violation of the written policies of the
Company or any of its Affiliates, or other willful misconduct in connection with
the performance of his duties that in either case results in material injury to
the Company or any of its Affiliates, after written notice thereof and failure
to cure within ten (10) days; or (E) the Executive’s breach of any material
provision of this Agreement, including without limitation the confidentiality
and non-disparagement provisions and the non-competition and non-solicitation
provisions to which the Executive is subject. For purpose of the preceding
sentence, no act or failure to act by the Executive shall be considered
“willful” unless done or omitted to be done by the Executive in bad faith and
without reasonable belief that the Executive's action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board, or based upon the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.


-6-

--------------------------------------------------------------------------------




Section 3.    Release and Waiver of Claims.
(a)    Definition. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)    Release. For and in consideration of the Severance Benefits described in
Section 2 above and other good and valuable consideration, the Executive, for
and on behalf of himself and his heirs, administrators, executors, and assigns,
effective the date hereof, does fully and forever release, remise, and discharge
the Company and its successors and assigns, together with their respective
officers, directors, partners, shareholders, employees, agents, subsidiaries,
and affiliates (collectively, the “Releasees”), from any and all claims
whatsoever up to the date hereof that the Executive had, may have had, or now
has against the Releasees, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, including any claim arising out of or
attributable to his employment or the termination of his employment with the
Company (including, without limitation, any claim to benefits under the
Company’s Amended and Restated Corporate Officer Severance Plan or any other
severance plan of the Company, or any claim to enhanced, additional, or
continued vesting of equity awards held by the Executive upon or following a
termination of employment other than as explicitly set forth herein), whether
for tort, breach of express or implied employment contract, intentional
infliction of emotional distress, wrongful termination, unjust dismissal,
defamation, libel, or slander, or under any federal, state, or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability, or sexual orientation, and any claim for money, damages,
attorneys’ fees, costs, and injunctive or other relief. This release of claims
includes, but is not limited to, all claims arising under Title VII of the Civil
Rights Act, the Rehabilitation Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Civil Rights Act of 1991, the
Family Medical Leave Act, the Equal Pay Act, the Labor Management Relations Act,
the Sarbanes Oxley Act, the Health Insurance Portability and Accountability Act,
the Occupational Safety and Health Act, the Employee Retirement Income Security
Act, the Illinois Human Rights Act (775 ILCS § 5/1 et seq.), the Illinois Wage
Payment and Collection Act (820 ILCS § 115/1 et seq.), the Illinois
Whistleblower Act (740 ILCS § 174/1 et seq.), the retaliation provisions of the
Illinois Workers’ Compensation Act (820 ILCS § 305/1 et seq.), the Cook County
Human Rights Ordinance, the Illinois Human Rights Act (775 ILCS 5/1 et seq.),
the Right to Privacy in the Workplace Act, the Illinois Health and Safety Act
(820 ILCS § 55/1 et seq.), the Illinois Worker Adjustment and Retraining
Notification Act (820 ILCS § 65/1 et seq.), the Illinois One Day Rest in Seven
Act (820 ILCS § 140/1 et seq.), the Illinois Employment Contract Act (820 ILCS
§ 15/1 et seq.), the Illinois Labor Dispute Act (820 ILCS § 5/1 et seq.), and
the Victims’ Economic Security and Safety Act (820 ILCS § 180/1 et seq.), each
as may be amended from time to time, and all other federal, state, local laws,
and non–U.S. laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The Executive intends
that the release contained herein shall constitute a general release of any and
all claims that he may have against the Releasees to the fullest extent
permissible by law, including any rights to participate in, or collect damages
in connection with, a collective action brought in respect of any such released
claims.


-7-

--------------------------------------------------------------------------------




(c)    No Claims. The Executive acknowledges and agrees that as of the date he
executes this Agreement, he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in the
preceding paragraph, and that except as provided in Section 2(a) and (b) and for
vested equity awards (including options), the Company owes him no other wages,
commissions, bonuses, vacation pay, or other compensation or payments of any
nature.
(d)    Preservation of Rights. Notwithstanding the foregoing, nothing in this
Agreement shall be a waiver of (i) the Executive’s rights with respect to
payment of amounts under this Agreement, (ii) claims for indemnity or
contribution pursuant to his existing rights of indemnification from the Company
against third-party claims as set forth in Section 9 of the Employment Agreement
or to which the Executive is otherwise entitled pursuant to the Company’s
organization documents or applicable law, or (iii) any claims that cannot be
waived by law, including, without limitation, the right to bring an
administrative charge with, or to participate in an investigation conducted by,
or to participate in a proceeding involving, the Equal Employment Opportunity
Commission or other comparable state or local administrative agency, although
the Executive waives any right to monetary relief related to such a claim, and
claims under the Illinois Workers’ Compensation Act (820 ILCS § 305/1 et seq.)
(other than the retaliation provisions thereof), the Illinois Workers’
Occupational Diseases Act (820 ILCS § 310/1 et seq.), the Employee Credit
Privacy Act (820 ILCS § 70/1 et seq.), or the Illinois Unemployment Insurance
Act (820 ILCS § 405/1 et seq.). Nothing in this Agreement or the Employment
Agreement shall prohibit the Executive from reporting possible violations of
federal or state law or regulation to or otherwise cooperating with or providing
information requested by any governmental agency or entity, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the U.S. Equal Employment Opportunity Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. The Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures.
(e)    Acknowledgement of Full and Final Release. The Executive acknowledges and
agrees that by virtue of the foregoing, he has waived any relief available to
him (including, without limitation, monetary damages, equitable relief, and
reinstatement) under any of the claims or causes of action waived in this
Section 3. The Executive agrees, therefore, that he will not accept any award or
settlement from any source or proceeding (including, but not limited to, any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived in this Agreement. The Executive agrees further
that this Agreement may be pleaded as a full defense to any action, suit,
arbitration, or other proceeding covered by the terms hereof that is or may be
initiated, prosecuted, or maintained by the Executive or his descendants,
dependents, heirs, executors, administrators, or permitted assigns.
(f)    ADEA Release. By executing this Agreement, the Executive understands that
he is explicitly releasing all claims relating to his employment and its
termination under the ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.


-8-

--------------------------------------------------------------------------------




(g)    Rights to Indemnification. Notwithstanding anything herein to the
contrary, following both the Transition Date and the Termination Date, the
Executive shall continue to enjoy rights of indemnification from the Company
against third-party claims as set forth in Section 9 of the Employment
Agreement, which is incorporated herein by reference and made a part hereof.
Section 4.    Opportunity for Review and Acceptance.
The Executive shall have twenty-one (21) days following the date of this
Agreement (the “Review Period”) to review and consider the terms and conditions
of this Agreement, including the general release and waiver of claims set forth
herein. To accept this Agreement and the terms and conditions contained herein,
the Executive must execute and date this Agreement where indicated below and
return the executed copy of this Agreement to the Company prior to the
expiration of the Review Period in accordance with the notice provisions set
forth in Section 13 below. Notwithstanding anything contained herein to the
contrary, this Agreement will not become effective or enforceable for a period
of seven (7) calendar days following the date of its execution and delivery to
the Company (the “Revocation Period”), during which time the Executive may
further review and consider this Agreement and revoke his acceptance of this
Agreement by notifying the Company in writing. To be effective, such revocation
must be received no later than 5:00 p.m., prevailing Central Time, on the last
day of the Revocation Period. Provided that this Agreement is timely executed
and the Executive has not timely revoked it, the eighth (8th) day following the
date on which this Agreement is executed and delivered to the Company shall be
its effective date (the “Effective Date”). In the event of the Executive’s
failure to timely execute and deliver this Agreement or his subsequent
revocation of this Agreement during the Revocation Period, this Agreement will
be null and void and of no force or effect, and the Executive shall not be
entitled to any payments or benefits under this Agreement that are conditioned
upon the execution of a release of claims (which for purposes of clarification
shall be any and all payments and benefits otherwise owing to the Executive
hereunder during the Transition Period and following the Termination Date, other
than Accrued Benefits).
Section 5.    Knowing and Voluntary Waiver.
The Executive expressly acknowledges and agrees that he—
(a)    Is able to read the language, and understand the meaning and effect, of
this Agreement;
(b)    Has no physical or mental impairment of any kind that has interfered with
his ability to read and understand the meaning of this Agreement or its terms,
and that he is not acting under the influence of any medication, drug, or
chemical of any type in entering into this Agreement;
(c)    Is agreeing to the terms of the release and waiver of claims contained in
this Agreement because the Company has agreed to provide him with the severance
payments and benefits provided by this Agreement, which the Company has agreed
to provide because of his agreement to accept it in full settlement of all
possible claims that he might have or ever have had that are released hereunder;


-9-

--------------------------------------------------------------------------------




(d)    Acknowledges that, but for his execution of this Agreement, he would not
be entitled to the severance payments and benefits provided by this Agreement;
(e)    Understands that, by entering into this Agreement, he does not waive
rights or claims under ADEA that may arise after the date on which he executes
this Agreement;
(f)    Had or could have had the entire Review Period in which to review and
consider this Agreement, and that if he executes this Agreement prior to the end
of the Review Period, he has voluntarily and knowingly waived the remainder of
the Review Period;
(g)    Has or had the entire Revocation Period in which to revoke his execution
of this Agreement, and that if he does not revoke such execution prior to the
Effective Date, he has knowingly and voluntarily agreed to this Agreement’s
becoming effective;
(h)    Was advised to consult with his attorney regarding the terms and effect
of this Agreement; and
(i)    Has signed this Agreement knowingly and voluntarily.
Section 6.    No Suit.
The Executive represents and warrants that he has not previously filed, and to
the maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any of the Releasees regarding any of the claims
released herein. If, notwithstanding this representation and warranty, the
Executive has filed or files such a complaint, charge, or lawsuit, the Executive
agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including, without limitation, the
attorneys’ fees of any of the Releasees against whom the Executive has filed
such a complaint, charge, or lawsuit.
Section 7.    Non-Admission.
Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of the Executive or the Company.
Section 8.    No Re-Employment.
The Executive hereby agrees to waive any and all claims to re-employment with
the Company. The Executive affirmatively agrees not to seek further employment
with the Company.
Section 9.    Withholding; Taxes.
The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local, and foreign withholding and other taxes and
charges that the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise. Sections 11 and 12 of the Employment
Agreement are incorporated herein by reference and made a part hereof.


-10-

--------------------------------------------------------------------------------




Section 10.    Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates. The Executive may not assign his rights or obligations under this
Agreement to any individual or entity. This Agreement shall be binding upon and
inure to the benefit of the Company and the Executive and their respective
successors, assigns, personnel, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. In
the event of the Executive’s death following a termination of his employment,
all unpaid amounts otherwise due the Executive shall be paid to his estate.
Section 11.    Enforcement.
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.
Section 12.    Construction.
This Agreement shall be deemed drafted equally by both of the parties hereto.
Its language shall be construed as a whole and according to its fair meaning.
Any presumption or principle that the language is to be construed against any
party shall not apply. The headings in this Agreement are only for convenience
and are not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections, or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular, and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; and (e) “herein,” “hereof,” “hereunder,” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section, or subsection.
Section 13.    Notices.
Any notice, request, claim, demand, document, and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by nationally recognized
overnight courier, or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):


-11-

--------------------------------------------------------------------------------




(a)    If to the Company:
CDK Global, Inc.
1950 Hassell Road
Hoffman Estates, IL 60169
Fax: (847) 839-2604
Attention: General Counsel


and a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)    If to the Executive, at his most recent address on the payroll records of
the Company.
Section 14.    Entire Agreement.
This Agreement constitutes the entire understanding and agreement between the
Executive and the Company regarding the termination of the Executive’s
employment. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings, and agreements between the
Executive and the Company relating to the subject matter of this Agreement.
Section 15.    Amendments; Waivers.
This Agreement may not be modified, amended, or terminated except by an
instrument in writing signed by the Executive and a duly authorized officer of
Company (other than the Executive) that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
Section 16.    Governing Law.
This Agreement shall be governed, construed, interpreted, and enforced in
accordance with the substantive laws of the State of Illinois, without reference
to the principles of conflicts of law of Illinois or any other jurisdiction, and
where applicable, the laws of the United States.


-12-

--------------------------------------------------------------------------------




Section 17.    Dispute Resolution. Section 22 of the Employment Agreement, which
is incorporated herein by reference and made a part hereof, shall apply to any
dispute arising under this Agreement.
Section 18.    Counterparts.
The Agreement may be executed by the parties hereto as separate counterparts and
such counterparts shall be deemed to be one and the same instrument. Each party
hereto confirms that any facsimile copy or .pdf of such party’s executed
counterpart of the Agreement (or its signature page thereof) shall be deemed to
be an executed original thereof.
*    *    *
[Signatures to appear on following page]






    





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.
CDK GLOBAL, INC.










/s/ Joe Tautges                    
By: Joe Tautges
Its: EVP & CFO




EMPLOYEE










/s/ Brian P. MacDonald            
Brian P. MacDonald


Dated: November 5, 2018







SECOND RELEASE AND WAIVER OF CLAIMS (“Release”)


Section 1.    Release and Waiver of Claims.
(a)    Definition. As used in this Release, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)    Release. For and in consideration of the Severance Benefits described in
Section 2 of the Transition and Release Agreement by and between CDK Global,
Inc., a Delaware corporation (the “Company”), and Brian P. MacDonald
(the “Executive”), dated November 5, 2018 (the “Transition and Release
Agreement”), and other good and valuable consideration, the Executive, for and
on behalf of himself and his heirs, administrators, executors, and assigns,
effective the date hereof, does fully and forever release, remise, and discharge
the Company and the Releasees from any and all claims whatsoever up to the date
hereof that the Executive had, may have had, or now has against the Releasees,
whether known or unknown, for or by reason of any matter, cause, or thing
whatsoever, including any claim arising out of or attributable to his employment
or the termination of his employment with the Company (including, without
limitation, any claim to benefits under the Company’s Amended and Restated
Corporate Officer Severance Plan or any other severance plan of the Company, or
any claim to enhanced, additional, or continued vesting of equity awards held by
the Executive upon or following a termination of employment other than as
explicitly set forth in the Transition and Release Agreement), whether for tort,
breach of express or implied employment contract, intentional infliction of
emotional distress, wrongful termination, unjust dismissal, defamation, libel,
or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation, and any claim for money, damages, attorneys’
fees, costs, and injunctive or other relief. This release of claims includes,
but is not limited to, all claims arising under Title VII of the Civil Rights
Act, the Rehabilitation Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Civil Rights Act of 1991, the
Family Medical Leave Act, the Equal Pay Act, the Labor Management Relations Act,
the Sarbanes Oxley Act, the Health Insurance Portability and Accountability Act,
the Occupational Safety and Health Act, the Employee Retirement Income Security
Act, the Illinois Human Rights Act (775 ILCS § 5/1 et seq.), the Illinois Wage
Payment and Collection Act (820 ILCS § 115/1 et seq.), the Illinois
Whistleblower Act (740 ILCS § 174/1 et seq.), the retaliation provisions of the
Illinois Workers’ Compensation Act (820 ILCS § 305/1 et seq.), the Cook County
Human Rights Ordinance, the Illinois Human Rights Act (775 ILCS 5/1 et seq.),
the Right to Privacy in the Workplace Act, the Illinois Health and Safety Act
(820 ILCS § 55/1 et seq.), the Illinois Worker Adjustment and Retraining
Notification Act (820 ILCS § 65/1 et seq.), the Illinois One Day Rest in Seven
Act (820 ILCS § 140/1 et seq.), the Illinois Employment Contract Act (820 ILCS
§ 15/1 et seq.), the Illinois Labor Dispute Act (820 ILCS § 5/1 et seq.), and
the Victims’ Economic Security and Safety Act (820 ILCS § 180/1 et seq.), each
as may be amended from time to time, and all other federal, state, local laws,
and non–U.S. laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The Executive intends
that the release contained herein shall constitute a general release of any and
all claims that he may have against the Releasees to the fullest extent
permissible by law, including any rights to participate in, or collect damages
in connection with, a collective action brought in respect of any such released
claims.
(c)    No Claims. The Executive acknowledges and agrees that as of the date he
executes this Release, he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in the
preceding paragraph, and that except as provided in Section 2(a) and (b) of the
Transition and Release Agreement and for vested equity awards (including
options), the Company owes him no other wages, commissions, bonuses, vacation
pay, or other compensation or payments of any nature.
(d)    Preservation of Rights. Notwithstanding the foregoing, nothing in this
Release shall be a waiver of (i) the Executive’s rights with respect to payment
of amounts under the Transition and Release Agreement, (ii) claims for indemnity
or contribution pursuant to his existing rights of indemnification from the
Company against third-party claims as set forth in Section 9 of the Employment
Agreement or to which the Executive is otherwise entitled pursuant to the
Company’s organization documents or applicable law, or (iii) any claims that
cannot be waived by law, including, without limitation, the right to bring an
administrative charge with, or to participate in an investigation conducted by,
or to participate in a proceeding involving, the Equal Employment Opportunity
Commission or other comparable state or local administrative agency, although
the Executive waives any right to monetary relief related to such a claim, and
claims under the Illinois Workers’ Compensation Act (820 ILCS § 305/1 et seq.)
(other than the retaliation provisions thereof), the Illinois Workers’
Occupational Diseases Act (820 ILCS § 310/1 et seq.), the Employee Credit
Privacy Act (820 ILCS § 70/1 et seq.), or the Illinois Unemployment Insurance
Act (820 ILCS § 405/1 et seq.). Nothing in this Release, the Transition and
Release Agreement, or the Employment Agreement shall prohibit the Executive from
reporting possible violations of federal or state law or regulation to or
otherwise cooperating with or providing information requested by any
governmental agency or entity, including, but not limited to, the Department of
Justice, the Securities and Exchange Commission, the U.S. Equal Employment
Opportunity Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation. The Executive does not need the prior
authorization of the Company to make any such reports or disclosures and the
Executive is not required to notify the Company that the Executive has made such
reports or disclosures.
(e)    Acknowledgement of Full and Final Release. The Executive acknowledges and
agrees that by virtue of the foregoing, he has waived any relief available to
him (including, without limitation, monetary damages, equitable relief, and
reinstatement) under any of the claims or causes of action waived in this
Release. The Executive agrees, therefore, that he will not accept any award or
settlement from any source or proceeding (including, but not limited to, any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived in this Release. The Executive agrees further that
this Release may be pleaded as a full defense to any action, suit, arbitration,
or other proceeding covered by the terms hereof that is or may be initiated,
prosecuted, or maintained by the Executive or his descendants, dependents,
heirs, executors, administrators, or permitted assigns.
(f)    ADEA Release. By executing this Release, the Executive understands that
he is explicitly releasing all claims relating to his employment and its
termination under the ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.
(g)    Rights to Indemnification. Notwithstanding anything to the contrary
herein, following the Termination Date, the Executive shall continue to enjoy
rights of indemnification from the Company against third-party claims consistent
with the indemnification protections available from time to time to active
officers and directors of the Company as if he continued to be an active officer
of the Company. For the avoidance of doubt and without limiting any other
exclusions from such policy, such rights to indemnification shall not protect
the Executive against damages or losses incurred by him in connection with any
claims arising from his acts of gross negligence, willful misconduct, fraud, or
concealment.
Section 2.    Opportunity for Review and Acceptance.
The Executive shall have twenty-one (21) days following the Termination Date
(the “Review Period”) to review and consider the terms and conditions of this
Release, including the general release and waiver of claims set forth herein. To
accept the terms of this Release, the Executive must execute and date this
Release where indicated below and return the executed copy of this Release to
the Company prior to the expiration of the Review Period in accordance with the
notice provisions set forth in Section 13 of the Transition and Release
Agreement. This Release will not become effective or enforceable for a period of
seven (7) calendar days following the date of its execution and delivery to the
Company (the “Revocation Period”), during which time the Executive may further
review and consider this Release and revoke his acceptance of this Release by
notifying the Company in writing. To be effective, such revocation must be
received no later than 5:00 p.m., prevailing Central Time, on the last day of
the Revocation Period. Provided that this Release is timely executed and the
Executive has not timely revoked it, the eighth (8th) day following the date on
which this Release is executed and delivered to the Company shall be its
effective date (the “Second Release Effective Date”). In the event of the
Executive’s failure to timely execute and deliver this Release or his subsequent
revocation of this Agreement during the Revocation Period, the Executive shall
not be entitled to any payments or benefits under the Transition and Release
Agreement that are conditioned upon the execution of a release of claims.
Section 3.    Knowing and Voluntary Waiver.
The Executive expressly acknowledges and agrees that he—
(a)    Is able to read the language, and understand the meaning and effect, of
this Release;
(b)    Has no physical or mental impairment of any kind that has interfered with
his ability to read and understand the meaning of this Release or its terms, and
that he is not acting under the influence of any medication, drug, or chemical
of any type in entering into this Release;
(c)    Is agreeing to the terms of the release and waiver of claims contained in
this Release because the Company has agreed to provide him with the severance
payments and benefits provided by the Transition and Release Agreement, which
the Company has agreed to provide because of his agreement to accept it in full
settlement of all possible claims that he might have or ever have had that are
released hereunder;
(d)    Acknowledges that, but for his execution of this Release, he would not be
entitled to the severance payments and benefits provided by the Transition and
Release Agreement;
(e)    Understands that, by entering into this Release, he does not waive rights
or claims under ADEA that may arise after the date on which he executes this
Release;
(f)    Had or could have had the entire Review Period in which to review and
consider this Release, and that if he executes this Release prior to the end of
the Review Period, he has voluntarily and knowingly waived the remainder of the
Review Period;
(g)    Has or had the entire Revocation Period in which to revoke his execution
of this Release, and that if he does not revoke such execution prior to the
Second Release Effective Date, he has knowingly and voluntarily agreed to this
Release’s becoming effective;
(h)    Was advised to consult with his attorney regarding the terms and effect
of this Release; and
(i)    Has signed this Release knowingly and voluntarily.
Section 4.    No Suit.
The Executive represents and warrants that he has not previously filed, and to
the maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any of the Releasees regarding any of the claims
released herein. If, notwithstanding this representation and warranty, the
Executive has filed or files such a complaint, charge, or lawsuit, the Executive
agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including, without limitation, the
attorneys’ fees of any of the Releasees against whom the Executive has filed
such a complaint, charge, or lawsuit.
Section 5.    Non-Admission.
Nothing contained in this Release will be deemed or construed as an admission of
wrongdoing or liability on the part of the Executive or the Company.
Section 6.    No Re-Employment.
The Executive hereby agrees to waive any and all claims to re-employment with
the Company. The Executive affirmatively agrees not to seek further employment
with the Company.
Section 7.    Governing Law; Dispute Resolution.
Section 16 and Section 17 of the Transition and Release Agreement are
incorporated into this Release, mutatis mutandis.
*    *    *
IN WITNESS WHEREOF, the Executive has executed and delivered this Release as of
the date written below.




EXECUTIVE




                        
Brian P. MacDonald


Dated:                     




-13-